Citation Nr: 0118923	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  01-04 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
trochanteric bursitis and right sacroiliitis with 
degenerative sclerosis of the right sacroiliac joint.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1996 to 
April 2000.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision from the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO) that granted service connection and an initial 10 
percent rating for trochanteric bursitis and sacroiliitis of 
the right hip.  

The representative's August 2000 statement raised informal 
claims for service connection for left ankle sprain, 
onychomycosis of both feet, an appendectomy scar, residuals 
of mole removals, and a low back disability, including 
sacroiliitis.  These matters are referred to the RO for 
development.  


REMAND

During the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of the VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The VA has a duty to assist the veteran in obtaining a VA 
examination of the right hip and low back because the 
veteran's representative raised a claim for service 
connection for a low back disability and because lumbosacral 
and sacroiliac joints should be considered as one anatomical 
segment for rating purposes.  See 38 C.F.R. § 4.66 (2000).  
The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim if the evidence of 
record before the Secretary, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant) (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (C) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  A 
VA examination is necessary because the last VA examination 
in June 2000 did not provide a full description of the 
effects of the veteran's low back disability, if any, upon 
the veteran's ordinary activity, whether pain could 
significantly limit functional ability during flare-ups or 
when the low back is used repeatedly over a period of time, 
loss of range of motion portrayed in terms of the degrees of 
additional range of motion loss due to pain on use or during 
flare-ups, as well as many of the other matters listed below 
in Item 2.  If a diagnosis is not supported by the finding on 
the examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (2000).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
examined or treated him for right hip and 
low back disabilities since 1999.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file copies 
of the veteran's complete treatment 
reports from all sources, which have not 
been previously been secured.  As 
indicated in the Coast Guard's September 
2000 letter, the RO should request the 
veteran's service medical records from 
the Commanding Officer, United States 
Coast Guard Integrated Support Command, 
c/o Coast Guard Ninth District, 1240 East 
9th Street, Cleveland, Ohio 44199-2060, 
Attention: Medical Facility.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

2.  The veteran should be afforded the 
appropriate VA examination(s) of the 
right hip and low back.  Any further 
indicated special studies should be 
conducted.  Failure of the veteran to 
report for a scheduled examination 
without good cause could result in the 
denial of a claim.  38 C.F.R. § 3.655 
(2000).  The claims file and a separate 
copy of this remand should be made 
available to and reviewed by the 
examiner(s) prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  The 
examiner(s) should take specific note of 
the veteran's reported and documented 
medical history.  

The examiner should then offer a medical 
opinion as to: a) a full description of 
the effects of the veteran's trochanteric 
bursitis and right sacroiliitis with 
degenerative sclerosis of the right 
sacroiliac joint and low back disability, 
if any, upon the veteran's ordinary 
activity; b) whether right hip and low 
back pain could significantly limit 
functional ability during flare-ups or 
when the right hip and low back are used 
repeatedly over a period of time; c) loss 
of range of motion of the right hip and 
low back portrayed in terms of the 
degrees of additional range of motion 
loss due to pain on use or during flare-
ups; and d) if present in the right hip 
and/or low back, note crepitation, less 
or more movement than normal, weakened 
movement, excess fatigability, 
incoordination and impaired ability to 
execute skilled movement smoothly, pain 
on movement, swelling, deformity, atrophy 
of disuse, instability of station, 
disturbance of locomotion, and 
interference with sitting, standing, and 
weight-bearing.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  The RO should review the 
requested examination reports and medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
an initial rating in excess of 10 percent 
for trochanteric bursitis and right 
sacroiliitis with degenerative sclerosis 
of the right sacroiliac joint based upon 
the entire evidence of record.  All 
pertinent law, Court decisions, and 
regulations, including 38 C.F.R. § 4.66, 
should be considered.  If the veteran's 
claim remains in a denied status, he and 
his representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

5.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



